DETAILED NON-FINAL OFFICE ACTION
This action is responsive to Applicant filing the instant application, dated 03/09/2020. The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed Oct. 23, 2013.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 7,292,561 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the ‘561 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘561 Patent. Also based upon the Examiner's independent review of the ‘561 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations, or certificates of correction.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/882604, now U.S. Patent No. 7,292,561, filed on 06/30/2004. Therefore, the effective filing date of the instant application is the filing date of the foreign application, 12/05/2003.
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the instant application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Amended claims 17 and 18 have been reviewed. The amendments filed in the Response do not comply with 37 CFR 1.173. Specifically, amended claims do not comply with 37 CFR 1.173(c).

Claims
Applicant is also notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(c),
“(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.”

The Remarks do not show the specific teachings to the specific amended limitations of the claims. Applicant merely states what claims were amended and the teachings are somewhere in the argument section of the Response without any mapping to specific sections of the specification to show support for the specific amendments. As seen in MPEP 1453 V. D. Amendment of New Claims, the status of a claim shows specific claims limitations amended and specifically maps those new and amended limitations to the sections of the specification that teach the amended claim limitation, 

Example from MPEP 1453 V. D. Amendment of New Claims:
First Amendment (wherein claim 11 was first presented): 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 11 (New). A knife comprising a handle portion and a notched blade portion. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the Remarks (supplied on a separate page): 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has added new independent claim 11. Support for this new claim is found in column 4, lines 26-41, column 5, lines 3-18, and column 6, lines 5-15. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second Amendment (wherein claim 11 is amended): 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In the Remarks (supplied on a separate page): 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.

Specification
The disclosure is objected to because of the following informalities: The second paragraph of the amended section of the specification states, “This continuation reissue application is a continuation reissue application of U.S. Patent Application No. 14/061,316, filed on October 23, 20”.  It would appear that a typographical error on the year has occurred and the full year of “2013” should be printed
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 251 (Oath/Declaration)
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Oath and Declaration filed 09/19/2021 has an Error statement specifically points out claim language in new claims 25 and 27. These claims do not exist in this instant application. It would appear that the Applicant copied and pasted the old Error statement from parent case 14/061,316, which does not apply to the claims presented in this instant application. 
Claims 17 and 18 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action. 
Claim Rejections - 35 USC § 251 (Recapture)
Claims 17 and 18 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
“(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to cancel previously allowed claims 1 – 16 in this reissue at least by deleting/omitting the patent claim language requiring, “based on signals from at least one marker, to obtain a position of the user,” as stated in claim 1 of the ‘561 Patent, “based on signals from at least one marker ", as stated in claim 14 of the ‘561 Patent, with emphasis added to the underlined limitations which were part of the amendments that placed the application in condition for allowance.  

(Step 2: MPEP 1412.02(B))  The record of the prior 10/882,604 application prosecution indicates that a Notice of Allowance was directly proceeded by the Applicant's response to a Non-Final Office Action. Though there is no specific reasons for allowance, it can be assumed that the clear claim amendments made by the Applicant placed the Application in condition for Allowance. Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case, the claimed limitation of detecting an event that a user enters a specific region or goes out based on signals from at least one marker, or the like as in claim 1 and 14, is surrendered subject matter and the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter, (See above “Step 1” for fully amended claim language that is underlined and specifically determined as the surrendered subject matter.).  

(Step 3: MPEP 1412.02(C)) It is noted that the surrendered subject matter has been entirely eliminated from independent claims 1 and 14 in the reissue application. If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper. In the instant application, the newly added claims do not at any point teach a "based on signals from at least one marker” or the cited limitations which place the parent application in condition for allowance, (see Steps 1 and 2 for those specific limitations). Additionally, reissue claims 17 and 18 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.
Therefore, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 - 21 of U.S. Patent No. RE43,789. Although the claims at issue are not identical, they are not patentably distinct from each other because: Applicant merely changes the limitations of "a sensing part", “a sensing management module” and “marker”, in claims 17 - 21 of RE43,789 to "a receiver”, and “a management unit", and “portable device” in claims 17 and 18 of the Instant Application, with both performing similar steps as seen in the claim language, i.e., Applicant’s limitations perform the same functions and merely changes the wording without adding any substantial changes to the functionality of the claim. The “wherein” clauses merely differentiate the “SIP terminal” from the “portable devices” i.e., “the marker”. 

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 and 22 – 32 of U.S. Patent No. RE42,996. Although the claims at issue are not identical, they are not patentably distinct from each other because: Applicant merely changes the limitations of "a sensing part", “a sensing management module” and “marker” in claims 17 and 22 – 32 of RE42,996 to "a receiver”, and “a management unit", and “portable device” in claims 17 and 18 of the Instant Application, with both performing similar steps as seen in the claim language, i.e., Applicant’s limitations perform the same functions and merely changes the wording without adding any substantial changes to the functionality of the claim. The “wherein” clauses merely differentiate the “SIP terminal” from the “portable devices” i.e., “the marker”. There are other small name changes between the claims with RE43,789 claiming similar limitations as the instant application but in more detail.

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.



A.  	Lexicographic Definitions
A first exception occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicants are not their own lexicographer.  See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Processor:  “(1) (A) (computers) (hardware).  A data processor. (4) (A) A device that interprets and executes instructions, consisting of at least an instruction control unit and an arithmetic unit. See also: coprocessor; preprocessor. (B) A device that contains a central processing unit.”  IEEE 100, the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000.
	2.	Configuration:  “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
3.	Memory: “(1) All of the addressable storage in a processing unit and other internal storage that is used to execute instructions.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
	

C.  	35 U.S.C. § 112 6th Paragraph 
The following is a quotation of 35 U.S.C. 112(f):                                                                                                             
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function,




1.  Functional Phrase 1

“a management circuitry to receive information related to the portable device, and to carry out SIP registration using an SIP registration message for a terminal in the specific region when the portable device enters the specific region, and to carry out SIP deregistration using an SIP deregistration message for the terminal in the specific region when the portable device goes out of the specific region.” 	

		--“Functional Phrase 1” or “FP1” – From claim 17
FP1 management circuitry

FP1.
i. 	3 Prong Analysis:  Invocation Prong (A) 
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase 1 does not use the term “means.” Therefore, the issue arising under Invocation Prong (A) then becomes whether or not FP1, including the claimed “circuitry [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP1 invokes § 112 6th ¶, the Examiner must not only consider the introductory phrase “management circuitry,” but the entire FP1 “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Within the claimed “management circuitry,” phrase, (and construing the claim according to the required precepts of English grammar), ‘circuitry is a noun while ‘management’ is an adjective modifying ‘circuitry.’ The term “circuitry” is a place holder for “means” and therefore the Examiner concludes that the only structural noun within the FP#1 is ‘circuitry.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “management circuitry,” is not an ordinary circuit, but a particular “circuitry” requiring special programming to carry out the algorithm.
In summary, because claimed “management circuitry” is a particular processor requiring special programming, the phrase is also a generic placeholder for that programming.  Because “management circuitry” is a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the FP1, the Examiner finds that for FP1 claimed function is, “to receive information related to the portable device, and to carry out SIP registration using an SIP registration message for a terminal in the specific region when the portable device enters the specific region, and to carry out SIP deregistration using an SIP deregistration message for the terminal in the specific region when the portable device goes out of the specific region”.
Additionally, the Examiner finds that because nothing in the written description of the ‘676 reissue application contradicts the plain language as set forth in the Function of FP1, Function of FP1 will have their ordinary and accustomed meaning.  The Examiner concludes that, FP1 meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of FP1, the Examiner finds that FP1 does not contain sufficient structure for performing the entire Function of FP1. In fact, the Examiner finds that FP1 recites very little structure (if any) for performing the Function of FP1.
Because FP1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FP1 meets invocation Prong (C).
Because FP1 meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that FP1 invokes § 112(f).

Corresponding Structure or Materials
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
 Based upon a review of the ‘561 Patent itself, the Examiner concludes that the corresponding structure for FP1 is found in Figure 4, element 400, “sensing management module 400”, i.e., the structure and algorithm associated with the circuits claimed.


How To Prevent FP1 From Invoking § 112(f) / §112(6th ¶)
If Applicant does not intend to have the claim limitation invoke § 112(f) / §112(6th ¶), Applicant may amend claim 17 so that it will clearly not invoke § 112(f) / §112(6th ¶).
Moreover, if Applicant believes FP1 has a structural meaning known to a person of ordinary skill in this particular art, Applicant should in their next appropriately filed response, expressly state on the record that FP1 has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent). 
Additionally, in order to show that FP1 does not meet 3 Prong Analysis: Invocation Prong (C), Applicant must also state on the record and provide evidence in support thereof that the claimed structure (of FP1 whatever it is) can perform the entire Function of FP#1.
Applicant is reminded that should Applicant amend a claimed phrase so that a claimed phrase does not invoke § 112(f) / §112(6th ¶) or successfully argue that a claimed phrase does not invoke § 112(f) / §112(6th ¶), elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Furthermore, it is also unclear if the Applicant is claiming an apparatus or a system since the claims are directed to  SIP based user mobility service providing apparatus and a portable device, which would be a system. Therefore, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Santharam et al. US Patent No. 7,395,336, hereinafter “Santharam”.
The Examiner will use the shorthand notation of “1:1 – 5” for Column 1, lines 1 – 5.

Referencing claim 17, Santharam teaches, as closely interpreted by the Examiner, an SIP (Session Initiation Protocol)-based user mobility service providing apparatus, comprising: 
a receiver to detect that a portable device of a user enters a specific region or goes out of the specific region, (e.g., 8:19 – 52, It is clear that the prior art teaches a mobile node "roaming" from one network to a foreign network. The foreign network send messages to trigger the mobile node to send registration information once it reaches the foreign network and can communicate with said network through the HA and FA. & 7:7 – 45, The prior art teaches the sending of a SIP registration message.); and 
a management circuitry to receive information related to the portable device, and to carry out SIP registration using an SIP registration message for a terminal in the specific region when the portable device enters the specific region, and to carry out SIP deregistration using an SIP deregistration message for the terminal in the specific region when the portable device goes out of the specific region, (e.g., 7:7-45, 8:19 – 52, 11:5 et seq., The prior art teaching registering a device. 10:5 - 39 et seq., It is seen that the prior art’s SIP server is interpreted as the claimed “management unit” and the network device 122 is interpreted as the claimed “SIP terminal” because of its ability to communicate with the mobile device using SIP, e.g., 6:50 – 7:33. It is clear that the prior art teaches determining that the mobile node "lose its connection”, which is well known in the art to be interpreted as a mobile device being out of range of the mobile network and can no longer communicate with the devices on said network. 12:43 et seq., & 15:9 et seq., 6:50 – 64, 7:46 – 57, “In another example of using the SIP server 124 to establish a SIP session between the wireless device 100 and the network device 122, the SIP server 124 can receive a request from the network device 122 for the current location of the SIP client.  The request may identify the SIP client using a static identifier.  In response to the message, the SIP server 124 may provide the network device 122 with the wireless device's current IP address.  Then, the network device 122 can send SIP messages directly to the wireless device 100 using the wireless device's IP address.  SIP is described in more detail in IETF RFC 2543, which is incorporated herein by reference in its entirety.” It is clearly seen that the SIP server, which is interpreted as the claimed apparatus, send the wireless device’s address “for the user” to the network device, which is interpreted as the claimed SIP terminal. All of this is performed after the wireless devices has been registered. & 9:53 et seq. In another interpretation the AAA server can be interpreted as the claimed “SIP terminal” and also teaches the claim limitation, e.g., 12:12 et seq.).

Claim 18 is substantially similar in nature to claim 17 above and is therefore rejected for the same reasons cited above. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992


/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:  /Roland Foster/, Primary Examiner, AU 3992.
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘732 Patent, or in the prior art.